Exhibit 10.3

 



Execution Version

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT is made as of December 31, 2018 (the “Agreement”), among
Workhorse Group Inc., a Nevada corporation, Workhorse Technologies Inc., an Ohio
corporation, Workhorse Properties Inc., an Ohio corporation, Workhorse Motor
Works Inc., an Indiana corporation, and Surefly, Inc., a Delaware corporation
(each a “Pledgor” and, collectively, the “Pledgors”) and Wilmington Trust
National Association, in its capacity as agent (the “Agent”) for the Lenders (as
defined below) (in such capacity, together with its successors and assigns, the
“Pledgee”).

 

WHEREAS:

 

A. Pursuant to that certain Credit Agreement, dated as of the date hereof (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), by and among Workhorse Group Inc., a Nevada corporation
(the “Borrower”), the financial institutions from time to time party thereto
(collectively, with their permitted successors and assignees, the “Lenders”) and
Pledgee, the Lenders have agreed to provide certain financial accommodations to
the Borrower;

 

B. Each Pledgor legally and beneficially owns the interests specified on Exhibit
A hereto and the corporations, limited liability companies and other entities
set forth on Exhibit A and each other corporation or other entity, the stock or
other equity interests and securities of which are owned or acquired by such
Pledgor and described on a supplement to Exhibit A from time to time delivered
by any Pledgor, and otherwise satisfactory to the Agent and the Required
Lenders, are referred to herein collectively as the “Pledged Entities”, and each
a “Pledged Entity”; provided that the Pledgor represents and warrants that, as
of the date hereof, the Pledged Entities specified on Exhibit A are the only
Pledged Entities.

 

C. Pursuant to a Security Agreement dated as of the date hereof by and among the
Pledgors and the Pledgee (as the same may be amended, restated, modified or
supplemented and in effect from time to time, the “Security Agreement”), each of
the Pledgors has granted the Pledgee, for its benefit and the benefit of the
Lenders, a first priority security interest in, lien upon and pledge of all of
such Pledgor’s rights in such Pledgor’s Collateral (as defined in the Security
Agreement and the other Collateral Documents).

 

D. To induce the Lenders to enter into the Credit Agreement and to make the
financial accommodations available to the Borrower under the Credit Agreement,
and in order to secure the payment and performance by the Borrower of the
Obligations, each Pledgor has agreed to pledge to the Pledgee, for its benefit
and the benefit of the Lenders, all of the capital stock and other equity
interests and securities (the “Pledged Equity”) of the Pledged Entities now or
hereafter owned or acquired by such Pledgor to secure the Obligations.

 

 

 

  

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to provide certain financial accommodations under the Credit Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Pledgor hereby agrees with the Pledgee as
follows:

 

1. Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given them in the Credit Agreement.

 

2. Pledge.

 

(a) Each Pledgor hereby pledges, assigns, hypothecates, transfers, delivers and
grants to the Pledgee, for its benefit and the benefit of the Lenders, a first
priority lien on and perfected security interest in (i) all of the Pledged
Equity and other equity interests of the Pledged Entities now owned or hereafter
acquired by such Pledgor (collectively, the “Pledged Interests”), (ii) any other
shares of Pledged Equity hereafter pledged or referred to be pledged to Pledgee
pursuant to this Agreement; (iii) all “investment property” as such term is
defined in §9-102(a)(49) of the UCC (as defined below) with respect thereto;
(iv) any “security entitlement” as such term is defined in § 8-102(a)(17) of the
UCC with respect thereto; (v) all books and records relating to the foregoing;
and (vi) all Accessions and Proceeds (as each is defined in the UCC) of the
foregoing, including, without limitation, all distributions (cash, stock or
otherwise), dividends, stock dividends, securities, cash, instruments, rights to
subscribe, purchase or sell, and other property, rights and interest that such
Pledgor is at any time entitled to receive or is otherwise distributed in
respect of, or in exchange for, any or all of the Pledged Collateral (as defined
below), and without affecting the obligations of any Pledgor under any provision
of the Security Agreement, in the event of any consolidation or merger in which
any Pledgor is not the surviving corporation, all shares of each class of the
Pledged Equity of the successor entity formed by or resulting from such
consolidation or merger (the collateral described in clauses (i) through (vi) of
this Section 2 being collectively referred to as the “Pledged Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations. All of the Pledged Interests now owned by any Pledgor which are
presently represented by certificates are listed on Exhibit A hereto, which
certificates, with undated assignments separate from certificates or
stock/membership interest powers duly executed in blank by such Pledgor and
irrevocable proxies, are being delivered to the Pledgee simultaneously herewith.
Upon the creation or acquisition of any new Pledged Interests, each Pledgor
shall execute a supplement to Exhibit A (a “Pledge Supplement”) and deliver such
Pledge Supplement to the Pledgee and the Lenders. Any Pledged Collateral
described in a Pledge Supplement delivered by any Pledgor shall thereafter be
deemed to be listed on Exhibit A hereto. The Pledgee shall maintain possession
and custody of the certificates representing the Pledged Interests and any
additional Pledged Collateral.

 

(b) Each Pledged Interest consisting of either (i) a membership interest in a
Person that is a limited liability company or (ii) a partnership interest in a
Person that is a partnership (if any), in the case of clauses (i) and (ii), (x)
is not and will not be evidenced by a certificate and (y) is not and will not be
deemed a “security” governed by Article 8 of the UCC.

 

3. Representations and Warranties of Pledgors. Each Pledgor represents and
warrants to the Pledgee, and covenants to the Pledgee, that:

 

(a) Exhibit A sets forth (i) the authorized capital stock and other equity
interests of each Pledged Entity, (ii) the number of shares of capital stock and
other equity interests of each Pledged Entity that are issued and outstanding as
of the date hereof and (iii) the percentage of the issued and outstanding shares
of capital stock and other equity interests of each Pledged Entity held by such
Pledgor. Such Pledgor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Interests of such Pledgor, and such shares are
and will remain free and clear of all pledges, liens, security interests and
other encumbrances and restrictions whatsoever, except the liens and security
interests in favor of the Pledgee created by this Agreement (other than Liens in
favor of Arosa Opportunistic Fund LP, which shall be released on the Closing
Date) and Permitted Liens;

 

2

 

  

(b) Except as set forth on Exhibit A, there are no outstanding options, warrants
or other similar agreements with respect to the Pledged Interests or any of the
other Pledged Collateral;

 

(c) This Agreement is the legal, valid and binding obligation of each Pledgor,
enforceable against such Pledgor in accordance with its terms except to the
extent that such enforceability is subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance and moratorium laws and other laws of
general application affecting enforcement of creditors’ rights generally, or the
availability of equitable remedies, which are subject to the discretion of the
court before which an action may be brought;

 

(d) The Pledged Interests have been duly and validly authorized and issued, are
fully paid and non-assessable, and the Pledged Interests listed on Exhibit A
constitute all of the issued and outstanding capital stock or other equity
interests of the Pledged Entities;

 

(e) No material consent, approval or authorization of or designation or filing
with any governmental or regulatory authority on the part of any Pledgor is
required in connection with the pledge and security interest granted under this
Agreement (other than (i) any consent or approval which has been obtained and is
in full force and effect and (ii) recordings and filings in connection with the
Liens granted to the Agent under the Collateral Documents);

 

(f) The execution, delivery and performance of this Agreement will not violate
(i) any material provision of any Applicable Law, (ii) in any material respect
any order, judgment, writ, award or decree of any court, arbitrator or
governmental authority, which are applicable to any Pledgor, (iii) the articles
or certificate of incorporation, certificate of formation, bylaws or any other
similar organizational documents of any Pledgor or any Pledged Entity or of any
securities issued by any Pledgor or any Pledged Entity, (iv) in any material
respect any mortgage, indenture, lease, contract, or other agreement, instrument
or undertaking to which any Pledgor or any Pledged Entity is a party or which is
binding upon any Pledgor or any Pledged Entity or upon any of the assets of any
Pledgor or any Pledged Entity, and will not result in the creation or imposition
of any lien, charge or encumbrance on or security interest in any of the assets
of any Pledgor or any Pledged Entity, except as otherwise contemplated by this
Agreement;

 

(g) The pledge, assignment and delivery of the Pledged Interests and the other
Pledged Collateral pursuant to this Agreement creates a valid lien on and
perfected security interest in such Pledged Interests and Pledged Collateral and
the proceeds thereof in favor of the Pledgee, subject to no prior pledge, lien,
mortgage, hypothecation, security interest, charge, option or encumbrance, other
than Permitted Liens, or to any agreement purporting to grant to any third party
a security interest in the property or assets of Pledgor which would include the
Pledged Interests or any other Pledged Collateral (other than Liens in favor of
Arosa Opportunistic Fund LP, which shall be released simultaneously with the
funding of the Loans on the Closing Date). Until this Agreement is terminated
pursuant to Section 11 hereof, each Pledgor covenants and agrees that it will
defend, for the benefit of the Pledgee, the Pledgee’s right, title and security
interest in and to the Pledged Interests, the other Pledged Collateral and the
proceeds thereof against the claims and demands of all other persons or
entities; and

 

3

 

  

(h) No Pledgor nor any Pledged Entity (i) will become a person whose property or
interests in property are blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079(2001)), (ii) will engage in any dealings or transactions
prohibited by Section 2 of such executive order, or (iii) will otherwise become
a person on the list of Specially Designated Nationals and Blocked Persons or a
target of limitations or prohibitions under any other Office of Foreign Asset
Control regulation or executive order.

 

4. Dividends, Distributions, Etc. If, prior to the Payment in Full of the
Obligations, any Pledgor shall receive any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital, or
issued in connection with any reorganization, merger or consolidation), or any
options or rights, whether as an addition to, in substitution for, or in
exchange for any of the Pledged Interests or otherwise, such Pledgor agrees, in
each case, to accept the same as the Pledgee’s agent and to hold the same in
trust for the Pledgee, and to deliver the same promptly (but in any event within
five (5) Business Days of receipt) to Pledgee in the exact form received, with
the endorsement of such Pledgor when necessary and/or with appropriate undated
assignments separate from certificates or stock powers duly executed in blank,
to be held by the Pledgee subject to the terms hereof, as additional Pledged
Collateral. The applicable Pledgor shall promptly deliver to the Pledgee (i) a
Pledge Supplement with respect to such additional certificates, and (ii) any
financing statements or amendments to financing statements as requested by the
Pledgee. Each Pledgor hereby authorizes the Pledgee to attach each such Pledge
Supplement to this Agreement. Except as provided in Section 5(b) below, all sums
of money and property so paid or distributed in respect of the Pledged Interests
which are received by any Pledgor shall, until paid or delivered to the Pledgee,
be held by each Pledgor in trust as additional Pledged Collateral.

 

5. Voting Rights: Dividends: Certificates.

 

(a) So long as no Event of Default has occurred and is continuing, each Pledgor
shall be entitled (subject to the other provisions hereof, including, without
limitation, Section 8 below) to exercise its voting and other consensual rights
with respect to the Pledged Interests and otherwise exercise the incidents of
ownership thereof in any manner not inconsistent with this Agreement, the Credit
Agreement and/or any of the other Loan Documents. Each Pledgor hereby grants to
the Pledgee or its nominee, an irrevocable proxy to exercise all voting,
corporate and limited liability company rights relating to the Pledged Interests
in any instance, which proxy shall be effective, at the discretion of the
Pledgee (as determined, and to be exercised, at the direction of the Required
Lenders), upon the occurrence and during the continuance of an Event of Default
so long as the Pledgee has notified the relevant Pledgor or Pledgors of its
intent to exercise its voting power under this clause prior to the exercise
thereof. Upon the request of the Pledgee at any time, each Pledgor agrees to
deliver to the Pledgee such further evidence of such irrevocable proxy or such
further irrevocable proxies to vote the Pledged Interests as the Pledgee may
reasonably request.

 

4

 

  

(b) So long as no Event of Default shall have occurred and be continuing, each
Pledgor shall be entitled to receive cash dividends or other distributions made
in respect of the Pledged Interests, to the extent permitted to be made pursuant
to the terms of the Credit Agreement. Upon the occurrence and during the
continuance of an Event of Default, in the event that any Pledgor, as record and
beneficial owner of the Pledged Interests, shall have received or shall have
become entitled to receive, any cash dividends or other distributions in the
ordinary course, such Pledgor shall deliver to the Pledgee, and the Pledgee
shall be entitled to receive and retain, for the benefit of the Pledgee and the
Lenders, all such cash or other distributions as additional security for the
Obligations.

 

(c) Subject to any sale or other disposition by the Pledgee of the Pledged
Interests, any other Pledged Collateral or other property pursuant to this
Agreement, upon the Payment in Full and the termination of this Agreement
pursuant to Section 11 hereof, the liens and security interests hereby granted
shall automatically terminate and all rights to the Pledged Interests, the other
Pledged Collateral and any other property then held as part of the Pledged
Collateral in accordance with the provisions of this Agreement shall revert to
the applicable Pledgor and the Pledgee, promptly following such termination,
will deliver possession of the Pledged Interests, the other Pledged Collateral
and any other property then held as part of the Pledged Collateral to the
applicable Pledgor or to such other persons or entities as shall be legally
entitled thereto.

 

(d) Each Pledgor shall cause all Pledged Interests (other than the Pledged
Interests consisting of limited liability company or partnership interests) to
be certificated at all times while this Agreement is in effect.

 

6. Rights of Pledgee. Pledgee shall not be liable for failure to collect or
realize upon the Obligations or any collateral security or guaranty therefor, or
any part thereof, or for any delay in so doing, nor shall Pledgee be under any
obligation to take any action whatsoever with regard thereto. Any or all of the
Pledged Interests held by Pledgee hereunder may, if an Event of Default has
occurred and is continuing and so long as the Pledgee has notified the relevant
Pledgor or Pledgors of its intent to exercise its power of registration under
this sentence prior to the exercise thereof, be registered in the name of
Pledgee or its nominee, and Pledgee or its nominee may thereafter without notice
exercise (at the direction of the Required Lenders) all voting and corporate
rights at any meeting with respect to any Pledged Entity and exercise any and
all rights of conversion, exchange, subscription or any other rights, privileges
or options pertaining to any of the Pledged Interests as if it were the absolute
owner thereof, including, without limitation, the right to vote in favor of, and
to exchange at its discretion (at the direction of the Required Lenders) any and
all of the Pledged Interests upon the merger, consolidation, reorganization,
recapitalization or other readjustment with respect to any Pledged Entity or
upon the exercise by any Pledged Entity, any Pledgor or Pledgee of any right,
privilege or option pertaining to any of the Pledged Interests, and in
connection therewith, to deposit and deliver any and all of the Pledged
Interests with any committee, depository, transfer agent, registrar or other
designated agency upon such terms and conditions as Pledgee may reasonably
determine, all without liability except to account for property actually
received by Pledgee, but Pledgee shall have no duty to exercise any of the
aforesaid rights, privileges or options and shall not be responsible for any
failure to do so or delay in so doing.



 

5

 

  

7. Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Pledgee may (and, at the direction of the Required Lenders, shall)
exercise in respect of the Pledged Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it to the fullest extent
permitted by the Applicable Law, all the rights and remedies of a secured party
under the Uniform Commercial Code (“UCC”) of the jurisdiction applicable to the
affected Pledged Collateral from time to time. Without limiting the foregoing,
the Pledgee may (and, at the direction of the Required Lenders, shall), without
demand of performance or other demand, advertisement or notice of any kind
(except the notice specified below of time and place of public or private sale)
to or upon any Pledgor or any other person or entity (all and each of which
demands, advertisements and/or notices are hereby expressly waived), upon the
occurrence and during the continuance of an Event of Default forthwith collect,
receive, appropriate and realize upon the Pledged Collateral, or any part
thereof, and/or may forthwith date and otherwise fill in the blanks on any
assignments separate from certificates or stock power or otherwise sell, assign,
give an option or options to purchase, contract to sell or otherwise dispose of
and deliver said Pledged Collateral, or any part thereof, in one or more
portions at one or more public or private sales or dispositions, at any exchange
or broker’s board or at any of the Pledgee’s offices or elsewhere upon such
terms and conditions as the Pledgee may deem advisable and at such prices as it
may deem best, for any combination of cash and/or securities or other property
or on credit or for future delivery without assumption of any credit risk, with
the right of the Pledgee or any Lender (or the designee of any of them) upon any
such sale, public or private, to purchase the whole or any part of said Pledged
Collateral so sold, free of any right or equity of redemption of any Pledgor,
which right or equity is hereby expressly waived or released. The Pledgee (at
the direction of the Required Lenders) shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization, sale or disposition,
after deducting all costs and expenses of every kind incurred therein or
incidental to the safekeeping of any and all of the Pledged Collateral or in any
way relating to the rights of the Pledgee hereunder, including reasonable
attorneys’ fees and legal expenses, to the payment, in whole or in part, of the
Obligations, in such order as the Pledgee (at the direction of the Required
Lenders) may elect. The Pledgor shall remain liable for any deficiency remaining
unpaid after such application. Only after so paying over such net proceeds and
after the payment by the Pledgee (at the direction of the Required Lenders) of
any other amount required by any provision of law, including, without
limitation, Section 9-608 of the UCC, need the Pledgee (at the direction of the
Required Lenders) account for the surplus, if any, to any Pledgor. Each Pledgor
agrees that the Pledgee need not give more than ten (10) days’ notice of the
time and place of any public sale or of the time after which a private sale or
other intended disposition is to take place and that such notice is reasonable
notification of such matters. No notification need be given to any Pledgor if it
has signed after default a statement renouncing or modifying any right to
notification of sale or other intended disposition. Notwithstanding any
provision in any operating agreement or shareholder agreement of any issuer of
the Pledged Collateral or any other Applicable Law to the contrary, the
undersigned constituting all of the members and/or shareholders of each issuer
hereby acknowledge that such member and/or shareholder, as applicable, may
pledge to the Pledgee all of such member’s and/or shareholder’s right, title and
interest in such issuer, and upon foreclosure the successful bidder (which may
include the Pledgee or any Lender) will be deemed admitted as a member and/or
shareholder, as applicable, of such issuer, and will automatically succeed to
all of such pledged right, title and interest, including without limitation such
members’ and/or shareholder’s limited liability company and equity interests,
right to vote and participate in the management and business affairs of the
issuer, right to a share of the profits and losses of the issuer and right to
receive distributions from the issuer.

 

6

 

  

8. No Disposition, Etc. Until the irrevocable Payment in Full of the
Obligations, each Pledgor agrees that it will not sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Pledged Interests or any other Pledged Collateral, nor will any Pledgor create,
incur or permit to exist any pledge, lien, mortgage, hypothecation, security
interest, charge, option or any other encumbrance with respect to any of the
Pledged Interests or any other Pledged Collateral, or any interest therein, or
any proceeds thereof, except for the lien and security interest of the Pledgee
provided for by this Agreement, the Security Agreement, the other Collateral
Documents and Permitted Liens.

 

9. Sale of Pledged Interests.

 

(a) Each Pledgor recognizes that the Pledgee may be unable to effect a public
sale or disposition (including, without limitation, any disposition in
connection with a merger of a Pledged Entity) of any or all the Pledged
Interests by reason of certain prohibitions contained in the Securities Act of
1933, as amended, and applicable state securities laws, but may be compelled to
resort to one or more private sales or dispositions thereof to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such securities for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale or disposition may result in prices and other terms (including
the terms of any securities or other property received in connection therewith)
less favorable to the seller than if such sale or disposition were a public sale
or disposition and each Pledgor agrees that it is not commercially unreasonable
for the Pledgee to engage in any such private sales or dispositions under such
circumstances. The Pledgee shall be under no obligation to delay a sale or
disposition of any of the Pledged Interests in order to permit any Pledgor or
any Pledged Entity to register such securities for public sale under the
Securities Act of 1933, as amended, or under applicable state securities laws,
even if such Pledgor or such Pledged Entity would agree to do so.

 

(b) Each Pledgor further agrees to do or cause to be done all such other acts
and things as may be reasonably necessary to make such sales or dispositions of
the Pledged Interests valid and binding and in compliance with any and all
Applicable Laws having jurisdiction over any such sales or dispositions, all at
such Pledgor’s expense; provided that no Pledgor shall have any obligation to
register the Pledged Interests as securities under the Securities Act of 1933,
as amended, or the applicable state securities laws solely by virtue of this
Section 9(b). Each Pledgor further agrees that a breach of any of the covenants
contained in Sections 4, 5(a), 5(b), 8, 9 and 23 will cause irreparable injury
to the Pledgee and the Lenders and that the Pledgee and the Lenders have no
adequate remedy at law in respect of such breach and, as a consequence, agrees,
without limiting the right of the Pledgee or the Lenders to seek and obtain
specific performance of other obligations of such Pledgor contained in this
Agreement, that each and every covenant referenced above shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing.

 

7

 

  

(c) Each Pledgor further agrees not to exercise any and all rights of
subrogation it may have against a Pledged Entity upon the sale or disposition of
all or any portion of the Pledged Collateral by the Pledgee pursuant to the
terms of this Agreement until the termination of this Agreement in accordance
with Section 11 below.

 

10. No Waiver; Cumulative Remedies. The Pledgee shall not by any act, delay,
omission or otherwise be deemed to have waived any of its remedies hereunder,
and no waiver by the Pledgee shall be valid unless in writing and signed by the
Pledgee, and then only to the extent therein set forth. A waiver by the Pledgee
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Pledgee would otherwise have on any further
occasion. No course of dealing between any Pledgor and the Pledgee and no
failure to exercise, nor any delay in exercising on the part of the Pledgee or
the Lenders of, any right, power or privilege hereunder or under the other Loan
Documents shall impair such right or remedy or operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights or remedies provided by law or in the Credit Agreement.

 

11. Termination. This Agreement and the Liens and security interests granted
hereunder shall automatically terminate upon the Payment in Full of the
Obligations and the Pledgee, at the Pledgors’ sole cost and expense, shall
promptly following such termination return any Pledged Interests or other
Pledged Collateral then held by the Pledgee in accordance with the provisions of
this Agreement to the appropriate Pledgor.

 

12. Possession of Collateral. Beyond the exercise of reasonable care to assure
the safe custody of the Pledged Interests in the physical possession of the
Pledgee pursuant hereto, neither the Pledgee, nor any nominee of the Pledgee,
shall have any duty or liability to collect any sums due in respect thereof or
to protect, preserve or exercise any rights pertaining thereto (including any
duty to ascertain or take action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to the Pledged Collateral and any
duty to take any necessary steps to preserve rights against any parties with
respect to the Pledged Collateral), and shall be relieved of all responsibility
for the Pledged Collateral upon surrendering such Pledged Collateral to any
Pledgor. Each Pledgor assumes the responsibility for being and keeping itself
informed of the financial condition of each Pledged Entity and of all other
circumstances bearing upon the risk of non-payment of the Obligations, and the
Pledgee shall have no duty to advise any Pledgor of information known to the
Pledgee regarding such condition or any such circumstance. The Pledgee shall
have no duty to inquire into the powers of a Pledged Entity or its officers,
directors, managers, members, partners or agents thereof acting or purporting to
act on its behalf.

 

13. Pledgee Appointed Attorney-In-Fact. Each Pledgor hereby irrevocably appoints
the Pledgee as such Pledgor’s attorney-in-fact, with full authority in the place
and stead of such Pledgor and in the name of such Pledgor or otherwise, from
time to time in the Pledgee’s discretion, to take any action and to execute any
instrument that the Pledgee deems reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, to
receive, endorse and collect all instruments made payable to such Pledgor
representing any dividend, interest payment or other distribution in respect of
the Pledged Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Agreement; provided that the
power of attorney granted hereunder shall only be exercised by the Pledgee after
the occurrence and during the continuance of an Event of Default.

 

8

 

  

14. Governing Law; Jurisdiction; Service of Process; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York. ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE AGENT’S OPTION (AT THE DIRECTION OF THE REQUIRED LENDERS), IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PLEDGORS, THE AGENT AND THE
LENDERS EACH HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

15. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which together shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile, .pdf or
similar electronically transmitted signature shall be considered due execution
and shall be binding upon the signatory thereto with the same force and effect
as if the signature were an original signature.

 

16. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

9

 

  

17. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

18. ENTIRE AGREEMENT; AMENDMENTS. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, SUPERSEDES ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN ANY
PLEDGOR, THE PLEDGEE, THEIR AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH
RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS AND THE OTHER INSTRUMENTS REFERENCED HEREIN AND THEREIN,
CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS
COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR
THEREIN, NEITHER THE PLEDGEE NOR ANY PLEDGOR MAKES ANY REPRESENTATION, WARRANTY,
COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS. AS OF THE DATE OF THIS
AGREEMENT, THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO
THE MATTERS DISCUSSED HEREIN. EXCEPT AS SET FORTH IN SECTION 2(A) HEREOF, NO
PROVISION OF THIS AGREEMENT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED OTHER THAN
BY AN INSTRUMENT IN WRITING SIGNED BY THE PLEDGORS AND THE PLEDGEE.

 

19. Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Security Agreement.

 

20. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. No Pledgor shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Pledgee. The Pledgee may
assign its rights hereunder (a) without the consent of the Pledgors to any
Eligible Assignee or (b) with the Pledgors’ consent (not to be unreasonably
withheld, conditioned or delayed) to any other Person acceptable to the Required
Lenders and the Pledgee; provided that the Pledgors’ consent under this clause
(b) shall not be required if an Event of Default has occurred and is then
continuing, and in each event such assignee shall be deemed to be the Pledgee
hereunder with respect to such assigned rights.

 

21. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

 

22. Survival. All representations, warranties, covenants and agreements of each
Pledgor and the Pledgee shall survive the execution and delivery of this
Agreement.

 

23. Further Assurances. Each Pledgor agrees that it will, at any time and from
time to time upon the reasonable written request of the Pledgee, execute and
deliver all assignments separate from certificates or stock powers, financing
statements and such further documents and do such further acts and things as the
Pledgee may reasonably request consistent with the provisions hereof in order to
carry out the intent and accomplish the purpose of this Agreement and the
consummation of the transactions contemplated hereby.

 

10

 

  

24. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

25. Pledgee Authorized. Each Pledgor hereby authorizes the Pledgee to file one
or more financing or continuation statements and amendments thereto (or similar
documents required by any laws of any applicable jurisdiction) relating to all
or any part of the Pledged Interests or other Pledged Collateral without the
signature of such Pledgor.

 

26. Pledgor Acknowledgement. Each Pledgor acknowledges receipt of an executed
copy of this Agreement. Each Pledgor waives the right to receive any amount that
it may now or hereafter be entitled to receive (whether by way of damages, fine,
penalty, or otherwise) by reason of the failure of the Pledgee to deliver to any
Pledgor a copy of any financing statement or any statement issued by any
registry that confirms registration of a financing statement relating to this
Agreement.

 

[Signature Pages Follow]

 

11

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered on the date first above written.

 

  PLEDGORS:       WORKHORSE GROUP Inc.         By: /s/ Stephen S. Burns   Name:
Stephen S. Burns   Title: CEO         WORKHORSE TECHNOLOGIES INC.         By:
/s/ Stephen S. Burns   Name: Stephen S. Burns   Title: CEO         WORKHORSE
PROPERTIES INC.         By: /s/ Stephen S. Burns   Name: Stephen S. Burns  
Title: CEO         WORKHORSE MOTOR WORKS INC.         By: /s/ Stephen S. Burns  
Name: Stephen S. Burns   Title: CEO         SUREFLY, INC.         By: /s/ Duane
A. Hughes   Name: Duane A. Hughes   Title: CEO

 

[Signature Page to Pledge Agreement]

  

 

 

 

  PLEDGEE:       WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent         By:
/s/ Jamie Roseberg   Name: Jamie Roseberg   Title: Banking Officer

 

[Signature Page to Pledge Agreement]

  

 

 

 

ACKNOWLEDGEMENT

 

Notwithstanding anything to the contrary contained in any operating agreement,
shareholder agreement, organizational document or business corporation or
limited liability company law of the state of formation of any Pledged Entity,
each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Pledge Agreement, (ii) agrees promptly to note on its books and
records the grant of the security interest in the stock or other equity
interests of the undersigned as provided in such Pledge Agreement, (iii)
acknowledges that any member and/or shareholder of any Pledged Entity may
pledge, grant a security interest in, or hypothecate all or a portion of such
member’s and/or shareholder’s right, title and interest in such Pledged Entity
and upon foreclosure the successful bidder (which may include the Agent, any
Lender or any such party’s designee) will be deemed admitted as a member and/or
shareholder, as applicable, of such Pledged Entity and will automatically
succeed to all of such pledged right, title and interest, including, without
limitation, such member’s and/or shareholder’s equity interests, right to vote
and participate in the management and business affairs of the Pledged Entity,
right to a share of the profits and losses of the Pledged Entity and right to
receive distributions from the Pledged Entity; (iv) waives any restrictions on
the Pledgee’s ability and/or right to sell any equity interests in such Pledged
Entity in accordance with the Pledge Agreement, (v) consents to the transactions
contemplated by the foregoing Pledge Agreement; (vi) waives any and all
obligations of the members and/or shareholders of any Pledged Entity to notify
such Pledged Entity’s other members and/or shareholders of any of the actions
set forth in the foregoing clause “(iii)” (each, a “Transfer”), (vii) waives any
and all rights of first refusal in connection with any Transfer and (viii)
acknowledges that no stock or membership interest certificate shall require that
any restrictive legend be included thereon, including without limitation, any
legend restricting the sale, pledge, hypothecation or other transfer of the
equity interests evidenced by such certificate.

 

Dated: December 31, 2018

 

[Signature page follows.]

 

 

 

 

  PLEDGED ENTITIES:       WORKHORSE GROUP Inc.         By: /s/ Stephen S.
Burns     Name: Stephen S. Burns   Title: CEO         WORKHORSE TECHNOLOGIES
INC.         By: /s/ Stephen S. Burns   Name: Stephen S. Burns   Title: CEO    
    WORKHORSE PROPERTIES INC.         By: /s/ Stephen S. Burns   Name: Stephen
S. Burns   Title: CEO         WORKHORSE MOTOR WORKS INC.         By: /s/ Stephen
S. Burns   Name: Stephen S. Burns   Title: CEO         SUREFLY, INC.         By:
/s/ Duane A. Hughes   Name: Duane A. Hughes   Title: CEO

 



 

 

 



Exhibit A

 

SUBJECT SECURITIES



 

Pledged Entity

  Pledgor 

Percentage of

Ownership

   Shares   Certificate Number(s)    Workhorse Technologies Inc.  Workhorse
Group Inc.   100%   1,000   WT-001 Workhorse Motor Works Inc  Workhorse Group
Inc.   100%   200   WMW-001 Workhorse Properties Inc.  Workhorse Group Inc. 
 100%   1,000   WP-001 Surefly, Inc.  Workhorse Technologies Inc.   100% 
 1,000   C-001

 



 

 